Order issued March 31, 2017




                                      In The
                               Court of Appeals
                                     For The
                          First District of Texas

                              NO. 01-17-00178-CV

                       CITY OF PASADENA, Appellant

                                        V.

                          STAN GARDNER, Appellee

                     On Appeal from 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-73462


                       MEMORANDUM ORDER
                    OF REFERRAL TO MEDIATION

      The Court determines that it is appropriate to refer this appeal for resolution

by mediation. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.021, 154.022(a),

154.023 (Vernon 2005). Accordingly, the Court orders that this appeal be referred
to mediation unless any party to the appeal files an objection with the Clerk of this

Court within ten days after receiving this order. See id. § 154.022(b).

       The parties shall choose a qualified mediator and agree on a reasonable fee

for the mediator’s services. 1 See id. §§ 154.052, 154.054(a) (Vernon 2005).

       The Court sets the following deadlines:

       •      No later than 15 days from the date that this order is issued, the
       parties shall file with the Clerk of this Court a completed “Parties’
       Notification to Court of Mediator.”          This document can be
       downloaded from the forms page of the Court’s website at
       http://www.txcourts.gov/1stcoa.


       •      No later than 45 days from the date that this order is issued, the
       parties shall conduct the mediation.

       •     No later than two days from the conclusion of the mediation,
       the parties and the mediator shall advise the Clerk of this Court in
       writing whether the parties did or did not settle the underlying dispute.

       All parties, or their representative with full settlement authority, shall attend

the mediation with their counsel. The mediator shall encourage and assist the

parties in reaching a settlement of their dispute, but may not compel or coerce the


  11
       The Court does not recommend mediators. Mediation information is
       available from the Dispute Resolution Center of Harris County ((713) 755-
       8274 and http://www.co.harris.tx.us/DRC), the Fort Bend Dispute
       Resolution Center ((281) 342-5000), the Alternate Dispute Resolution
       Section of the State Bar of Texas (http://www.texasadr.org/), and other
       groups. The parties are not required to use a mediator recommended or
       listed by these groups.
parties to enter into a settlement agreement. See id. § 154.053(a) (Vernon 2005).

All communications relating to the mediation are confidential and not subject to

disclosure, except as set forth by law. See id. § 154.073 (Vernon 2005). The Clerk

of this Court, however, will file this order, any objection to this order, and the

completed “Parties’ Notification to Court of Mediator” with the other documents

filed in this appeal that are available for public inspection.

      Unless expressly authorized by the disclosing party, the mediator may not

disclose to either party information given in confidence by the other and shall at all

times maintain confidentiality with respect to communications relating to the

subject matter of the dispute. See id. § 154.053(b). Unless the parties agree

otherwise, all matters, including the conduct and demeanor of the parties and their

counsel during the settlement process, are confidential and may never be disclosed

to anyone, including this Court. See id. § 154.053(c).

      The Court will consider the agreed fee for the mediator’s services to be

reasonable and tax that fee as a cost of the appeal unless the parties agree to

another method of payment. See id. § 154.054.
      Nothing in this order modifies the timetables in the Texas Rules of Appellate

Procedure regarding the appellate record and briefs.




                                             /s/ Laura Carter Higley
                                             Justice Acting Individually